DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 30, 2020 has been entered.
 
Information Disclosure Statement
The IDS filed December 1, 2020 has been considered by the examiner.  

Claim Rejections - 35 USC § 103
The rejection of claims 1-3 and 6-8 under 35 U.S.C. 103 based on Lee et al. (US 2003/0104273) and Kim et al. (US 8,968,908) has been withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yanagita et al. (US 2012/0295163)

For claims 6-8:  At least one of the first electrode tab and the second electrode tab comprises a bend such as found in a U-shape (Yanagita in Fig. 2, [0073])  As the U-shape of the electrode tab as shown in Fig. 2 points away from the stacked electrode structure, the bend is disposed between a proximate portion and an end portion, the proximate portion extending from the stacked electrode structure in a first direction, the end portion extending in a second direction opposite the first direction.  As the tabs are disclosed exposed outside the exterior of container, it . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yanagita et al. (US 2012/0295163) in view of IWASAKI et al. (US 2014/0170451)
The teachings of Yanagita are discussed above.
Claim 2 is noted as modeled after claim 1 with the additional recitation of a first wiring and second wiring electrically connected to the plurality of first and second electrode tabs. Yanagita does not explicitly teach this feature.  However, Iwasaki in the same field of endeavor teaches a first wiring 27 and second wiring 29 electrically connected to a plurality of first electrode 6 and second electrode 7 tabs. (Iwasaki in Fig. 6, 0151-0152)  The skilled artisan would find obvious to further modify Yanagita with a first wiring and second wiring electrically connected to the plurality of first and second electrode tabs.  The motivation for such a modification is to allow for temperature and voltage detection and connection to an external device. (0153)

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yanagita et al. (US 2012/0295163) in view of Kanda et al. (US 2012/0189899)

Claim 3 is noted as modeled after claim 1 with the additional recitation of the plurality of electrode tabs being bent together toward the outer surface of the stacked electrode structure.  Yanagita does not explicitly teach the plurality of electrode tabs bent together.  However Kanda in the same field of endeavor teaches electrode tabs 5 bent together. (Kanda in Fig. 4, [0038])  The skilled artisan would find obvious to modify Yanagita so that the plurality of tabs are bent together.  The motivation for such a modification is for the tabs to suppress compressive stress and tensile stress and prevent damage. ([0009], [0045])

Allowable Subject Matter
Claims 4 and 5 are allowed.  The reasons for allowance are as set forth in the prior Office action.

Response to Arguments
Applicant’s arguments filed with the present amendment have been considered and are persuasive.  To this end, anew ground of rejection is made in view of Yanagita for the reasons as set forth in the present Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571)272-1289.  The examiner can normally be reached on Monday to Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722               

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722